ATTORNEY GENERAL LOVING HAS ASSIGNED YOUR OPINION REQUEST REGARDING HIGHER EDUCATION DEBT TO THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL. ESSENTIALLY YOU ASK THE FOLLOWING QUESTION:
  DOES SECTION 121 OF ENROLLED SENATE BILL NO. 396 (1993) VIOLATE THE ONE-SUBJECT RULE SET FORTH IN ARTICLE V, SECTION 56 AND ARTICLE V, SECTION 57 OF THE OKLAHOMA CONSTITUTION?
YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO THE CONSTITUTION, STATUTES AND CASE LAW. THEREFORE, THE ISSUANCE OF A FORMAL OPINION OF THE ATTORNEY GENERAL IS NOT NECESSARY. THE DISCUSSION WHICH FOLLOWS IS, THEREFORE, NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
SECTION 121 OF ENROLLED SENATE BILL NO. 396 (1993) GRANTS AUTHORITY TO INSTITUTIONS WITHIN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION TO REFINANCE OUTSTANDING DEBT AND PROVIDES:
  "ANY INSTITUTION WITHIN THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION IS HEREBY AUTHORIZED TO REFINANCE ANY OUTSTANDING DEBT BETWEEN THE EFFECTIVE DATE OF THIS ACT AND JUNE 30, 1994, PURSUANT TO THE PROVISIONS OF THE OKLAHOMA BOND OVERSIGHT AND REFORM ACT."
PURSUANT TO OKLAHOMA CONSTITUTION ARTICLE X, SECTION 43, THE STATE MAY BECOME INDEBTED IN AN AMOUNT NOT TO EXCEED $350,000,000.00 FOR CAPITAL IMPROVEMENTS FOR CERTAIN LISTED DEPARTMENTS OF STATE GOVERNMENT. THE PURPOSES OF SENATE BILL NO. 396 AS REFLECTED IN ITS 1 ARE TO PROVIDE FOR APPROPRIATION OF THE PROCEEDS OF THE SALE OF SECTION 43 BONDS AND FOR THE EFFICIENT ADMINISTRATION OF CAPITAL EXPENDITURES IN THIS STATE. TOWARD THIS END, S.B. 396 CONTAINS PROVISIONS ALLOCATING SPECIFIC SUMS FROM THE SALE OF THE 43 BONDS TO VARIOUS STATE AGENCIES.
AN APPROPRIATION IS AUTHORITY GIVEN BY THE LEGISLATURE TO THE PROPER OFFICERS OF THE STATE TO APPLY A SPECIFIED SUM OF MONEY OUT OF A DESIGNATED FUND IN A GIVEN FISCAL YEAR FOR A SPECIFIED OBJECT OR DEMAND AGAINST THE STATE. MENEFEE V. ASKEW, 107 P. 159 (OKLA.1910). CLEARLY, 121 IS NOT AN APPROPRIATION. THEREFORE, THE QUESTION BECOMES WHETHER IT MAY CONSTITUTIONALLY BE INCLUDED IN A BILL APPROPRIATING BOND PROCEEDS.
WHERE CONSTITUTIONALITY OF A STATUTE IS QUESTIONED, ALL REASONABLE DOUBT WILL BE RESOLVED IN FAVOR OF LEGISLATIVE AUTHORITY AND THE STATUTE WILL BE DECLARED CONSTITUTIONAL UNLESS IT CAN BE CLEARLY DEMONSTRATED THAT THE LEGISLATURE EXERCISED ITS AUTHORITY IN A MANNER NOT CONSISTENT WITH THE CONSTITUTION. SCHOOL DISTRICT NO. 25 OF WOODS COUNTY ET AL. V. HODGE, 183 P.2D 575 (OKLA.1947).
OKLAHOMA CONSTITUTION ARTICLE V, SECTION 56 PROVIDES, IN PERTINENT PART, AS FOLLOWS:
  "THE GENERAL APPROPRIATION BILL SHALL EMBRACE NOTHING BUT APPROPRIATIONS FOR THE EXPENSES OF THE EXECUTIVE, LEGISLATIVE, AND JUDICIAL DEPARTMENTS OF THE STATE, AND FOR INTEREST ON THE PUBLIC DEBT . . . ALL OTHER APPROPRIATIONS SHALL BE MADE BY SEPARATE BILLS. EACH EMBRACING BUT ONE SUBJECT."
(EMPHASIS ADDED.)
OKLAHOMA CONSTITUTION ARTICLE V, SECTION 57 PROVIDES, IN PERTINENT PART, AS FOLLOWS:
  "EVERY ACT OF THE LEGISLATURE SHALL EMBRACE BUT ONE SUBJECT, WHICH SHALL BE CLEARLY EXPRESSED IN ITS TITLE, EXCEPT GENERAL APPROPRIATIONS BILLS, GENERAL REVENUE BILLS, AND BILLS ADOPTING A CODE, DIGEST, OR REVISION OF STATUTES(.)"
SENATE BILL NO. 396 IS NOT THE "GENERAL APPROPRIATIONS BILL" REFERENCED IN ARTICLE V, SECTION 56/ARTICLE V, SECTION 57 BECAUSE IT DOES NOT MAKE APPROPRIATIONS FOR THE BASIC EXPENSES OF THE EXECUTIVE, LEGISLATIVE OR JUDICIAL DEPARTMENTS OF STATE GOVERNMENT. THEREFORE, IT IS A SEPARATE APPROPRIATION BILL AS REFERRED TO IN SECTION 56, AND MAY EMBRACE ONLY ONE SUBJECT.
THE OKLAHOMA SUPREME COURT HAS ISSUED TWO RECENT OPINIONS REGARDING THE SINGLE SUBJECT RULE. JOHNSON V. WALTERS, 819 P.2D 694 (OKLA.1991) AND CAMPBELL V. WHITE, 856 P.2D 255 (OKLA.1993). IN CAMPBELL, THE COURT OBSERVED:
  AS OUR PRIOR CASES APPLYING ARTICLE V, SECTION 57 INDICATE, THE MOST APPROPRIATE STANDARD FOR APPLYING THE SINGLE SUBJECT RULE IS GERMANENESS: ARE THE VARIOUS PROVISIONS RELATED TO A COMMON THEME OR PURPOSE? WE EXPRESSLY AFFIRM THE VIABILITY OF THIS GERMANENESS TEST FOR CHALLENGES BROUGHT UNDER ARTICLE V, SECTION 56. TO THE DEGREE THAT "FUNCTIONAL RELATIONSHIPS" BETWEEN DIFFERENT PROVISIONS MAY BE SHOWN TO ILLUSTRATE A COMMON PURPOSE THUS ESTABLISHING THE GERMANENESS OF THE PROVISIONS, IT MAY HAVE SOME USEFULNESS. NONETHELESS, GERMANENESS IS THE STANDARD.
THE ABOVE STANDARD MANDATES THAT IF BILLS CONTAIN MULTIPLE PROVISIONS, THE PROVISIONS MUST REFLECT A COMMON THEME OR PURPOSE. SENATE BILL 396 CONTAINS SEVERAL PROVISIONS WHICH ARE NOT APPROPRIATIONS BUT WHICH DO RELATE TO THE FISCAL AFFAIRS OF THE STATE. ENACTING LEGISLATION AND APPROPRIATING MONEY IN THE SAME BILL DOES NOT PER SE RENDER THE BILL INVALID AS EMBRACING PLURALITY OF SUBJECTS. A.G. OPIN. NO. 83-186, CITING RUPE V. SHAW, 286 P.2D 1094 (OKLA.1955). THERE IS NO VIOLATION OF SECTION 56 OR 57 OF ARTICLE V OF THE OKLAHOMA CONSTITUTION AS LONG AS BOTH THE APPROPRIATION AND THE SUBSTANTIVE PROVISIONS OF AN ACT ARE WITHIN THE SINGLE SUBJECT OF THE ACT AS EXPRESSED IN ITS TITLE.
THE UNDERLYING POLICY EMBODIED IN 56 AND 57 IS TO ELIMINATE INCLUSION OF TWO ENTIRELY DIFFERENT SUBJECTS IN ONE LAW. JOHNSON V. WALTERS AT 697. HOWEVER, THE FACT THAT AN ACT MAY INVOLVE MANY DETAILS DOES NOT OFFEND THE CONSTITUTIONAL REQUIREMENT THAT AN ACT SHALL EMBRACE BUT ONE SUBJECT IF ALL DETAILS RELATE TO THE SAME SUBJECT. IN RE FUNDING BONDS OF 1941, 119 P.2D 558 (OKLA.1941). IN MY OPINION, THE SINGLE SUBJECT OF SENATE BILL 396 IS BONDED INDEBTEDNESS AND THE PROPER EXPENDITURE THEREOF. UNDER THE AUTHORITY CITED ABOVE, THE FACT THAT S.B. 396 CONTAINS APPROPRIATION PROVISIONS AND OTHER LAWS RELATING TO BONDED INDEBTEDNESS, DOES NOT RESULT IN THE PROVISIONS OF THE LAW WHICH ARE NOT APPROPRIATIONS, INCLUDING 121, BEING UNCONSTITUTIONAL, UNLESS SUCH PROVISIONS CAN BE SAID TO HAVE NO LOGICAL OR NATURAL CONNECTION WITH THE SINGLE SUBJECT OF THE BILL. IN MY OPINION, 121 OF THE BILL IS LOGICALLY AND NATURALLY CONNECTED WITH THE SUBJECT OF THE BILL AS EXPRESSED IN THE BILL'S TITLE.
IT IS THE OPINION OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL THAT 121 OF ENROLLED SENATE BILL NO. 396 (1993) IS LOGICALLY CONNECTED TO THE COMMON THEME OF THE BILL AS REFLECTED IN ITS TITLE AND THEREFORE THE SAME WOULD PASS THE TEST ANNOUNCED IN CAMPBELL AND JOHNSON. SHOULD YOU NEED ANYTHING FURTHER REGARDING THIS MATTER, PLEASE FEEL FREE TO CONTACT THE UNDERSIGNED.
(DOUGLAS F. PRICE)